UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 EDWARD A. SLINGBAUM,
 P.O.A. for Walter M. Kirby, Jr. and
 individually

              Plaintiff,                                18-CV-47
                                                        DECISION AND ORDER
       v.

 M&T BANK CORP.; and

 CEO ROBERT G. WILMERS,

              Defendants.



      On January 1, 2018, the pro se plaintiff, Edward A. Slingbaum, commenced this

action, Docket Item 1, and on March 1, 2018, the defendants moved to dismiss, Docket

Item 2. On March 2, 2018, this Court referred this case to United States Magistrate

Judge Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 3. On March 9, 2018, the plaintiff responded to the defendants’ motion to

dismiss, Docket Item 4; and on April 16, 2018, the defendants replied, Docket Item 5.

On May 5, 2018, Judge Roemer issued a Report and Recommendation, finding that the

defendants' motion should be granted. Docket Item 8.

      On May 11, 2018, the plaintiff objected to the R&R. Docket Item 9. On June 6,

2018, the defendants responded to the objections. Docket Item 11.

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

         This Court has carefully reviewed the thorough R&R, the record in this case, the

objection and response, and the pleadings and materials submitted by the parties.

Based on that de novo review, the Court accepts and adopts Judge Roemer’s

recommendation to grant the defendants' motion in its entirety.

         For the reasons stated above and in the Report and Recommendation, the

defendants' motion to dismiss, Docket Item 2, is GRANTED; the complaint, Docket

Item 1, is dismissed without prejudice; the plaintiff’s motions to expedite, Docket Items

12 and 13, are denied as moot; and the Clerk of the Court shall close the file.

         SO ORDERED.



Dated:         April 6, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
